Citation Nr: 0428873	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  00-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder of 
the feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of trauma 
to the nose, to include nasal fracture.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied requests to 
reopen claims for service connection for a skin disorder of 
the feet and for residuals of nasal trauma and which denied 
service connection for sinusitis.  The Board remanded the 
claims in December 2003.

In a statement he submitted in February 2004, the veteran 
discussed at length the podiatric and surgical treatment he 
has received for his feet, including surgery for hammertoes 
and bunions.  This statement is REFERRED for clarification 
with the veteran to determine if he is attempting to raise a 
claim for service connection for a disorder of the feet other 
than a skin disorder.

The veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in June 2003 in St. 
Petersburg, Florida.

The reopened claim of entitlement to service connection for 
residuals of nasal trauma, the claim of entitlement to 
service connection for a skin disorder of the feet based on 
the submission of new and material evidence, and the claim 
for service connection for sinusitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
residuals of trauma to the nose, to include a fracture of the 
nose, was denied by a rating decision issued in February 
1988, and that disorder became final in the absence of 
disagreement or appeal.

2.  The evidence associated with the record since the 
February 1988 rating decision which denied service connection 
for a broken nose bears directly and substantially upon the 
matters under consideration and is neither cumulative nor 
redundant; this evidence, deemed credible, must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1988 rating decision that denied the claim 
of entitlement to residuals of trauma to the nose became 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
trauma to the nose, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.159 (2003); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for residuals of trauma to the nose.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  As the decision 
below, which grants the veteran's request to reopen the claim 
of entitlement to service connection for trauma to the nose, 
is fully favorable to the veteran, further discussion of the 
VCAA is not required.  

Law and regulations applicable to requests to reopen claims 
previously denied

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously received which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999). 

The veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The standard for new and material evidence was amended in 
2002.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since the requests to reopen the claims of 
entitlement to service connection for a skin disorder of the 
feet and for trauma to the nose was received in 1999, before 
that date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed.

The additional evidence obtained since the last final denial 
of each claim is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

 Request to reopen claim for service connection for trauma to 
the nose

Factual background

The veteran's service medical records are devoid of evidence 
that the veteran suffered trauma to the nose.  By a statement 
submitted in January 1988, the veteran reported that he 
incurred a broken nose while at Camp Casey in Korea in 1973.  
Post-service clinical records reflect that the veteran 
underwent VA septorhinoplasty with auricular cartilage graft 
in December 1986.  However, additional clinical records, such 
as the history, which might indicate when the veteran's 
deviated septum had its onset, are not associated with the 
claims file.

The RO denied the claim for service connection for a fracture 
of the nose in a rating decision prepared in January 1988 and 
issued to the veteran in February 1988.  The veteran did not 
disagree with or appeal that determination, and the denial of 
the claim became final one year later.   

In September 1999, the veteran sought to reopen the claim for 
service connection for a nasal fracture.  Evidence obtained 
since the February 1988 rating decision was issued includes 
the veteran's testimony at a personal hearing conducted in 
October 2000.  At that time, the veteran testified that he 
did not press charges in the incident in which he sustained 
trauma to his nose.  The veteran stated that he had a black 
eye when he returned to the United States from his assignment 
in Korea.  He stated that his relatives, including his 
mother, saw his black eye.

In a statement submitted in October 2000, the veteran's 
mother stated that the veteran had a black eye and a broken 
nose when he returned home from Korea.  

Analysis

While the veteran's mother, as a lay person, cannot provide 
probative medical evidence as to the diagnosis of or etiology 
of a "black eye," it is within the competence of a lay 
person to state that they observed a black eye.  The 
statement by the veteran's mother that she observed that the 
veteran had a black eye is new and material evidence, since 
that evidence is not previously of record, and is material to 
his contention that he incurred trauma to the nose in 
service.  Because new and material evidence has been 
received, the claim for service connection for trauma to the 
nose, claimed as a fracture of the nose, is reopened.

In a statement submitted in January 2004, the veteran 
indicated that there might be mental hygiene records which 
would support his claim, because he was referred for such 
clinical treatment at Fort Rucker following the assault that 
caused the injury to his nose.  No specific request for 
mental health treatment records is associated with the claims 
file.  The Board cannot complete appellate review without 
evidence of a search for such records.  Since further factual 
development is required, the reopened claim must be REMANDED.  
Further development is addressed in the REMAND appended to 
this decision.


ORDER

The appeal to reopen the claim for service connection for 
trauma to the nose, to include a fracture of the nose, is 
granted, and the claim is reopened; the appeal is granted to 
this extent only.

REMAND

In July 2004, following the last adjudicative action of 
record, the RO received a May 2004 medical statement from 
JML, DPM.  This letter states that the veteran has had 
chronic skin disorders of the feet for many years.  The 
veteran did not submit a waiver of his right to have that 
letter reviewed by the agency of original jurisdiction.  This 
additional evidence must be reviewed prior to appellate 
consideration of the veteran's request to reopen a claim of 
entitlement to service connection for a skin disorder of the 
feet.  The veteran has indicated that Dr. L. advised the 
veteran that he incurred a fungal disorder of the feet in 
service.  The Board notes that the May 2004 medical statement 
from Dr. L. does not so specify.  The veteran should be 
afforded the opportunity to obtain more specific opinion from 
Dr. L. 

The veteran has stated that he required mental hygiene 
treatment at Fort Rucker, Alabama, following a personal 
assault in which the veteran sustained an injury to his nose.  
Separately filed mental hygiene records, as well as personnel 
records, should be sought.  Additionally, the veteran should 
be advised of alternative types of evidence he may submit to 
substantiate his claim that he was assaulted and that he 
sustained an injury to the nose or eye in service, including 
photographs, post-service employment medical records, or the 
like.  More complete records of the veteran's December 1986 
septorhinoplasty at the James A. Haley VA medical Center, 
Tampa, Florida, should be obtained, including any outpatient 
treatment or evaluations prior to that surgery, and the 
admission history and physical at the time of that surgery, 
at a minimum.

In September 1999, the veteran submitted a claim for service 
connection for sinusitis.  The veteran contends that, since 
he was treated in service for sinus problems, he should be 
granted service connection for that disorder as first 
manifested in service.  Alternatively, the veteran contends, 
in part, that his chronic sinusitis results from a nasal 
fracture he incurred in service, or from the 1986 surgery to 
treat the residuals of that nasal fracture.  In this regard, 
the veteran should be asked whether he wishes to pursue a 
claim under 38 U.S.C.A. § 1151.

The veteran contends, alternatively, that he developed 
allergic sinusitis in service.  Service medical records 
disclose that the veteran was treated for complaints of sinus 
pressure in September 1972.  Moderate stuffiness of the nose 
was noted.  In November 1972, Robitussin and Triaminicin were 
prescribed for a "headcold."  In March 1974, the veteran 
was seen for what was thought to be bronchitis, rule out 
sinusitis.  On a return visit, the assigned diagnosis was an 
upper respiratory infection.  In April 1974, the veteran 
complained of watery eyes and a runny nose.  The assigned 
diagnoses were allergic conjunctivitis and rhinitis.  In June 
1974, allergic rhinitis was noted, and the veteran was 
assigned a profile which precluded work in grassy areas.  The 
veteran should be notified of laws and regulations that 
govern service connection for diseases of allergic origin, 
and should be afforded VA examination so that the necessary 
VA medical opinion can be obtained.

The veteran's claim for direct service connection requires 
clinical opinion; the veteran's contention that sinusitis is 
secondary to a service-connected nasal fracture or to VA 
treatment of that fracture is intertwined with the veteran's 
claim for service connection for trauma to the nose.  
Adjudication of the veteran's claim for service connection 
for sinusitis cannot be completed until adjudication of the 
claim for service connection for residuals of trauma to the 
nose, to include a fracture of the nose, is completed.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

While this case is in remand status, updated VA and/or 
private clinical records should be obtained.  The AMC should 
also take any actions required on the basis of changes in 
laws or regulations or in case law interpreting the VCAA 
which may be issued after the date of this Board opinion.  
See Disabled American Veterans, et. al v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following: 

1.  Notify the veteran again of the laws 
and regulations governing his claims, 
including providing the veteran with laws 
and regulations governing service 
connection for allergic disorders, laws 
and regulations regarding direct and 
secondary service connection, and laws 
and regulations governing claims under 
38 U.S.C.A. § 1151, if the veteran wishes 
to pursue a claim for service connection 
for sinusitis on that basis.  

Explain what information and evidence is 
required to substantiate his claims, 
including which portion of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran again that 
it is his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  In particular, the 
veteran should be advised to identify any 
records or alternative evidence of any 
sort that might substantiate his claim 
that he incurred an assault while in 
Korea, or evidence such as photographs 
showing that he had a fractured nose or 
black eye, buddy statements from fellow 
former service members, records of 
clinical examinations proximate to 
service which might support that history, 
or the like.  

In addition, the veteran should be 
offered the opportunity to submit in 
writing any medical opinion as to the 
onset or duration of a skin disorder of 
the feet, to include a fungal infection 
of the toenails.  

The veteran should be clearly advised of 
the time frame within which he may submit 
evidence to substantiate his claims, and 
of the provisions of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 701(b), 117 Stat. 2651, 2670 (Dec. 
16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claims.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  Contact the National Personnel 
Records Center (NPRC) and request a 
search for (1) the veteran's entire 
service personnel file, including all 
records which might reflect personnel 
evaluations, date and locations of 
assignments, military justice records, 
and the like; and, (2) separately-filed 
outpatient treatment mental hygiene or 
psychiatric records, including as 
associated with hospital records for the 
U.S. Army Hospital, Fort Rucker, Alabama, 
and the appropriate military medical 
facility in Korea in 1973 or 1974.  

3.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility or provider at which he was 
treated for a fracture of the nose or a 
sinus disorder, especially prior to 
December 1986.  

Clinical records from each treating 
facility or provider identified, and 
current clinical records from any 
treating VA Medical Center, to include 
the Tampa VA Medical center from June 
2003 to the present should be obtained.

4.  The veteran should be afforded VA 
examination of the nose and sinuses.  The 
claims file must be made available to the 
examiner in connection with the 
examination and pertinent documents 
therein reviewed.  Any testing deemed 
necessary should be conducted.  In 
particular, the examiner is asked to 
provide an opinion as to whether the 
veteran has a current sinus disorder.  If 
a sinus disorder is present, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
current sinus disorder is: (a) 
etiologically due to or related to a 
sinus or other disorder treated during 
the veteran's service; or (b) secondary 
to a nasal fracture; or (c) due to VA 
medical or surgical treatment of a sinus 
or nasal disorder, including as due to a 
December 1986 septorhinoplasty, if the 
veteran has indicated that he wishes to 
pursue that claim.  If the examiner 
concludes that the veteran had a sinus 
disorder prior to service, the examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that a pre-existing sinus disorder 
was aggravated, i.e., permanently 
worsened, in service.  

5.  The veteran is hereby notified that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claims of entitlement to service 
connection, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).

6.  After the development requested above 
has been completed, the veteran's claims 
file should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, including if 
it is determined that new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for a skin disorder of the 
feet, appropriate action should be taken, 
to include affording the veteran VA 
examination of the feet, if appropriate.

7.  After all necessary development 
described above has been conducted, each 
issue for which an appeal has been 
perfected should be readjudicated.  If 
any claim is not resolved to the 
veteran's satisfaction, he and his 
representative should be provided a SSOC 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



